UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1976



THOMAS OLIVA; LOUIS J. DE MAIO,

                                          Plaintiffs - Appellants,

          versus


STATE OF MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
03-1936-JFM)


Submitted:   November 6, 2003          Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Oliva, Louis J. De Maio, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Oliva and Louis J. De Maio appeal the district court’s

order dismissing their complaint alleging civil violations of the

Racketeer Influenced and Corrupt Organizations Act under 18 U.S.C.

§ 1961 (2000), et seq.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Oliva v. Maryland, No. CA-03-1936-JFM (D.

Md. July 10, 2003).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2